      Case: 1:18-cr-00513-CAB Doc #: 99 Filed: 04/24/19 1 of 2. PageID #: 418




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                 :     Case No. 1:18-CR-00513-CAB-1
                                          :
       Plaintiff,                         :     JUDGE CHRISTOPHER A. BOYKO
                                          :
vs.                                       :     DEFENDANT'S MOTION TO
                                          :     CONTINUE TRIAL AND FINAL
AARON EISENBERG,                          :     PRETRIAL DATES
                                          :
       Defendant.                         :




       Now comes the Defendant, AARON EISENBERG, by and through his

undersigned counsel, and respectfully moves this Honorable Court to enter an Order

continuing the May 7, 2019 final pretrial and May 13, 2019 trial dates, on the grounds

that defense counsel and the government are in discussions for a plea resolution in this

matter, but need additional time to finalize the actual plea agreement for the Defendant.

       Upon information and belief, the government is also in plea negotiations with co-

defendants.

       The government has authorized defense counsel to inform the Court that the

government will not oppose this Motion.

       WHEREFORE, for all of the aforestated reasons, the Defendant, AARON

EISENBERG, by and through his undersigned counsel respectfully moves this

Honorable Court to enter an Order continuing the May 7, 2019 final pretrial and May 13,

2019 trial dates, for a period of not less than 30 days, on the grounds that defense
      Case: 1:18-cr-00513-CAB Doc #: 99 Filed: 04/24/19 2 of 2. PageID #: 419




counsel and the government are in discussions for a plea resolution in this matter, but

need additional time to finalize the actual plea agreement for the Defendant.

                                            Respectfully submitted,

                                            /s /- ANGELO F. LONARDO, ESQ.


                                            YELSKY & LONARDO
                                            BY: ANGELO F. LONARDO, ESQ.
                                            Ohio Reg. No. 0032274
                                            323 W. Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 781-2550 - phone
                                            (216) 781-6688 - telefax
                                            aflonardo@yelskylonardo.com - email

                                            Counsel for AARON EISENBERG




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 24th day of April, 2019, a copy of

the following was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.




                                            /s /- ANGELO F. LONARDO, ESQ.

                                            ANGELO F. LONARDO, ESQ.




                                               2
